PER CURIAM.
This is an appeal from a decree denying an application for a preliminary injunction and dismissing a bill of complaint which asked that the appellees be enjoined from proceeding to hear and pass upon a complaint filed with the Board charging the Newport News Shipbuilding & Dry Dock Company with violations of the National Labor Relations Act (29 U.S.C.A. § 151 et seq.). Upon motion made before this court for a restraining order pending appeal, the merits of the appeal have been fully argued and the cause submitted for final determination as to the correctness of the decree appealed from. Without expressing any opinion whatever on any aspect of the controversy pending before the Board, we are of opinion that the action of the court below was correct. Plaintiff has an adequate remedy under the statute and may not apply for relief in equity until it has exhausted the administrative remedy there provided. The matter has been so fully considered in other circuits as not to require further discussion. See particularly Pratt v. Oberman & Co. (C.C.A.8th) 89 F.(2d) 786; Beman v. Bendix Products Corp. (C.C.A.7th) 89 F.(2d) 661; Clark v. Lindemann & Hoverson Co. (C.C.A.7th) 88 F.(2d) 59; Elliott v. El Paso Electric Co. (C.C.A.5th) 88 F.(2d) 505; Heller Bros. Co. v. Lind, 66 App.D.C. 306, 86 F.(2d) 862; E. I. Dupont De Nemours & Co. v. Boland (C.C.A.2d) 85 F.(2d) 12; Precision Castings Co. v. Boland (C.C.A.2d) 85 F.(2d) 15; Alexander Smith & Sons Carpet Co. v. Herrick (C.C.A.2d) 85 F.(2d) 16; Bradley Lumber Co. v. National Labor Relations Board (C.C.A.5th) 84 F.(2d) 97. Contra Myers v. Bethlehem Shipbuilding Corp. (C.C.A.1st) 88 F.(2d) 154, 156.
The application for restraining order pending appeal will be denied and the decree dismissing the bill of complaint will be affirmed.
Affirmed.